Citation Nr: 1146320	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 2001.  However, the Veteran received a "bad conduct" discharge for her military service dated from October 30, 1992 to March 2001, which bars her from receiving VA benefits based on that period of service.  See 38 C.F.R. § 3.12(c).  Therefore, only the Veteran's period of service from September 1981 to October 29, 1992 may be considered in determining whether she is eligible to receive VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her February 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that she wanted to testify before a Veterans Law Judge via video conference.  However, in August 2010, the Veteran withdrew her request for a Board hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The most competent, credible, and probative evidence of record reflects that the Veteran initially manifested psychiatric symptoms during active military service in the late 1980s and that her current schizoaffective disorder is related to her military service from September 1981 to October 1992.  

3.  The lay and medical evidence of record preponderates in support of a finding that the Veteran's hypertension had its onset in 1986 and has continued since that time.  

CONCLUSIONS OF LAW

1.  Schizoaffective disorder was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Hypertension was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the Board is granting in full the benefit sought on appeal with respect to the claims on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, service connection for certain chronic disorders, including hypertension, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.  While the Veteran's June 2004 formal claim for benefits reflects that she specifically sought service connection bipolar disorder and paranoia, the Board finds that the Veteran's claim includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to bipolar disorder, schizoaffective disorder, depressive disorder, not otherwise specified, rule out dysthymic disorder, and rule out obsessive compulsive disorder.  See post-service treatment records dated November 2000, September 2003, and May 2005.  As such, the issue on appeal has been re-characterized, as stated on the first page of this decision, to encompass all currently diagnosed acquired psychiatric disorders, including bipolar disorder and schizoaffective disorder.  
	
The Veteran has asserted that service connection is warranted for an acquired psychiatric disorder because she manifested and received treatment for symptoms of depression and obsessive gambling during active military service, which she believes were caused by the stress of military life.  

The service treatment records (STRs) reflect that the Veteran received treatment for mental health problems on several occasions during active military service.  Indeed, the STRs show that the Veteran was variously diagnosed with major depression, rule out dysthymia, pathological gambling, malingering, and generalized anxiety disorder during service.  See STRs dated October 1996, November 1997, and May 1998.  However, the Board notes that the STRs only reflect treatment and diagnoses during the period of military service for which the Veteran received a bad conduct discharge and is ineligible to receive VA benefits.  

In this context, the Board notes that, while the evidentiary record contains the Veteran's STRs, the available STRs only pertain to the latter portion of the Veteran's service from 1992 to 2001.  Indeed, VA has determined that all efforts to obtain the Veteran's service treatment records for the period dated from September 1981 to October 1992 have been exhausted and that those records are not available.  See November 2005 File Memorandum.  

Therefore, there are no STRs of record which show or document complaints, treatment, or findings related to mental health problems during the Veteran's period of service from September 1981 to October 1992.  

Nevertheless, the Veteran has reported on several occasions that her symptoms of depression began in the late 1980s.  In February 2004, the Veteran reported that she started having problems with depression in 1986.  See February 2004 Psychiatric Evaluation.  The Veteran is competent to report the nature and onset of her symptoms and the Board notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 67, 73 (1997).  

In this context, the Board also notes that there are STRs which corroborate the Veteran's report of suffering from mental health problems as early as the 1980s.  A June 1994 STR reflects that the Veteran was first seen in the mental health clinic in November 1988.  While the June 1994 STR does not indicate what symptoms the Veteran was experiencing in 1998 or document any diagnosis rendered at that time, this evidence shows that the Veteran received treatment in the mental health clinic in the late 1980s, presumably for psychiatric symptoms.  Likewise, in May 1997, the Veteran reported that she made several attempts to end her life about six to eight years earlier, which the Board notes would have been approximately in 1989.  

Given the foregoing evidence, the Board finds there is competent and credible lay and medical evidence showing the Veteran manifested mental health symptoms and problems in the late 1980s, i.e., during her period of service dated from 1981 to 1992, for which she is eligible to receive VA benefits.  

The evidence of record shows that the Veteran continued to suffer from mental health problems during the latter portion of her military service and following service.  See service and post-service treatment records.  Therefore, the evidence of record establishes continuity of symptomatology following service.  

In July 2005, the Veteran was afforded a VA examination to specifically address whether she has a current psychiatric disability that is related to her military service.  At that time, the Veteran reported that her psychiatric symptoms had their onset in 1986 due to job-related stress, divorce, raising two kids as a single mother and then having to surrender her kids to her ex-husband.  In this regard, the VA examiner noted that the Veteran described suffering from depression, audio hallucinations, paranoid thinking, and staying out four to five nights in a row.  The VA examiner reviewed the claims file and noted the Veteran's long-standing history of psychiatric illness, including treatment for mental illness in 1987.  After reviewing the record and examining the Veteran, the VA examiner rendered a diagnosis of schizoaffective disorder.  The VA examiner opined that the Veteran's initial psychiatric disturbance was related to military service and stated that her current condition is an exacerbation of her long-standing military related mental illness.  

The Board considers the July 2005 VA examination to be the most competent, credible, and probative evidence of record regarding the etiology of the Veteran's current psychiatric disability.  Indeed, there is no indication or allegation that the examination was not adequate for evaluation purposes and it appears that the VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted an examination.  The Board also notes that the positive nexus opinion provided by the VA examiner is supported by the other evidence of record that shows the Veteran initially manifested psychiatric symptoms during her period of military service dated from 1981 to 1992.  

Therefore, based on the foregoing and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence supports the grant of service connection for schizoaffective disorder.  While there is no evidence showing the Veteran was diagnosed with a psychiatric disorder during the earlier portion of her military service, there is competent, credible, and probative lay and medical evidence of record which establishes that she initially manifested psychiatric symptoms as early as the late 1980s and there is a medical opinion which relates her current psychiatric disability to her military service, including specifically the symptoms initially manifested during the late 1980s.  Accordingly, the Board finds that service connection is warranted and the Veteran's claim may be granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  

Hypertension

The Veteran has asserted that service connection is warranted in this case because she has suffered from hypertension since it was diagnosed during service.  

As noted, the service treatment records for the Veteran's service from 1981 to 1992 are not available in this case, and, thus, there is no medical evidence showing a diagnosis of hypertension during that time.  Nevertheless, the available service treatment records show that the Veteran was diagnosed with and treated for hypertension during the latter portion of service, for which she is not eligible to receive VA benefits.  There is no indication as to the onset of her hypertension, including whether the hypertension was manifested or diagnosed prior to 1992.  

The Veteran is competent to report when she was first diagnosed with hypertension.  However, she has provided conflicting information regarding the onset of her hypertension.  

In September 2004, the Veteran reported that she has had high blood pressure since the early 1990s when it was diagnosed at Kadena Air Base.  She has also provided a log of blood pressure readings taken during service, with the first notation of elevated blood pressure noted in October 1993.  See undated statement from the Veteran.  In that statement, the Veteran stated that there were no signs of high blood pressure prior to 1993.  See Id.  

However, at the June 2005 VA Hypertension examination, the Veteran reported that her hypertension had its onset in 1986.  

In evaluating this claim, the Board again notes that, while the Veteran has provided inconsistent statements with respect to the onset of her hypertension, statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Layno, supra; Rucker, supra.  Therefore, the Board finds the Veteran's report of suffering from hypertension since 1986 is competent and credible lay evidence.  

The Board also finds the Veteran's report of continued hypertension since service to be competent and credible, as her assertion is supported by the service and post-service treatment records which show continued treatment for hypertension during the latter portion of her military service and continuing after service to the present time.  

The Veteran was afforded a VA examination in June 2005 to determine if her current diagnosis of hypertension is related to service.  As noted, the Veteran reported at that time that her hypertension had its onset in 1986.  The VA examiner reviewed the claims file and other post-service records, which he noted showed that hypertension was treated with medication during active duty, including in 1997 at Kadena Air Base.  Nevertheless, the VA examiner also noted that hypertension was diagnosed in 1986 and that the Veteran has been on continuous medication since that time.  After reviewing the claims file and examining the Veteran, the VA examiner rendered a diagnosis of hypertension, which he again noted had persisted since 1986 and had been treated with medication.  

The June 2005 VA examination is considered the most competent, credible, and probative evidence of record regarding the onset of the Veteran's current hypertension.  Indeed, the Veteran provided a competent and credible report of her medical history with regard to hypertension, which was corroborated by the review of medical records conducted by the VA examiner.  There is no indication or allegation that the examination was not adequate for evaluation purposes and it appears that the VA examiner was aware of all relevant facts in this case, as he reviewed the claims file, interviewed the Veteran, and conducted an examination.  

Based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for hypertension.  While there is no medical evidence showing a diagnosis of hypertension during the Veteran's active service from 1981 to 1992, there is competent and credible lay evidence that the Veteran's hypertension began in 1986, as well as competent and credible lay and medical evidence showing continued hypertension throughout the remainder of the Veteran's active service and thereafter.  In addition, there is competent, credible, and probative medical evidence showing that the Veteran has suffered from hypertension since 1986 and has continued to require medication for her disability since that time.  This evidence, as a whole, is considered sufficient to establish a nexus between the Veteran's current hypertension and her period of active service from 1981 to 1992.  Therefore, service connection is warranted.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In sum, the Board finds that the preponderance of the lay and medical evidence of record supports a finding that the Veteran's hypertension had its onset in 1986, during the period of active duty for which the Veteran is eligible to receive VA benefits, and has continued to the present time.  Therefore, the Board finds that the lay and medical evidence of record is sufficient to establish a nexus between the Veteran's active service from 1981 to 1992 and her current hypertension disability.  




	(CONTINUED ON NEXT PAGE)



Accordingly, entitlement to service connection for hypertension is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for schizoaffective disorder is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing monetary awards.  




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


